Case: 09-10833     Document: 00511260159          Page: 1    Date Filed: 10/12/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 12, 2010
                                     No. 09-10833
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ERNEST BENTON CORDELL,

                                                   Plaintiff-Appellant

v.

HOOD COUNTY; GENE MAYO, Hood County Sheriff,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:08-CV-452


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Ernest Benton Cordell, Texas prisoner # 1574525, appeals the district
court’s judgment of dismissal of his 42 U.S.C. § 1983 complaint against Hood
County, Texas, Hood County Sheriff Gene Mayo, and Tarrant County, Texas.
Cordell argues that the district court erred by dismissing his claims against
Tarrant County and that his counsel rendered ineffective assistance. Cordell
has also filed two motions for the appointment of counsel.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10833   Document: 00511260159 Page: 2        Date Filed: 10/12/2010
                                No. 09-10833

      Cordell’s brief and his motions for appointment of counsel do not address
the district court’s finding that Hood County and Sheriff Mayo were entitled to
summary judgment. See F ED. R. A PP. P. 28(a)(9) (providing that the brief must
include argument with appellant’s contentions, citations to the record, and
supporting authorities). Although pro se briefs are afforded liberal construction,
Haines v. Kerner, 404 U.S. 519, 520 (1972), arguments must be briefed to be
preserved. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Cordell’s
failure to identify any error in the district court’s analysis constitutes an
abandonment of his claims against Hood County and Sheriff Mayo. Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Next, the district court did not err in dismissing Tarrant County from the
litigation after the parties, including Cordell through his counsel, filed a joint
stipulation dismissing Tarrant County under F ED. R. C IV. P. 41(a)(1)(A)(ii).
Cordell does not argue, and the record does not indicate, that the district court
was ever informed of Cordell’s purported disagreement with counsel.
      Finally, as the constitutional right to effective assistance of counsel does
not apply in civil cases, see Sanchez v. U.S. Postal Serv., 785 F.2d 1236, 1237
(5th Cir. 1986), we do not decide whether Cordell’s counsel rendered ineffective
assistance here.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED. Cordell’s motions for the appointment of counsel are DENIED.




                                        2